10

1]

12

13

i4

[5

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 4:20-cv-01798-KAW Document 12 Filed 08/07/20 Page 1 of 2

Joseph Bakhos Esq,

State Bar Number: 327036

17221 E. 17th St., Ste #F

Santa Ana, CA 92705

Telephone: [714]-617-5868

Email Address: jbakhoslaw@yahoo.com
Attorney for plaintiff

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

ADAM GHADIR]I, Case No.: 4:20-CV-01798-KAW
Plaintiff,

vs. NOTICE OF SETTLEMENT

FAT FISH, a business entity; FAT FISH,
INC., a corporation; SANG S$ TR, a trust;
SANDRA S NAM TR, a trust,

 

Defendants

 

 

 

TO ALL PARTIES IN INTEREST:

NOTICE IS HEREBY GIVEN that Plaintiff, ADAM GHADIRI, has reached a full and
comprehensive settlement of this civil action with mutual general releases.

The settlement has been reached involving the Plaintiff and the Defendants, FAT FISH, a
business entity; FAT FISH, INC., a corporation; SANG S TR, a trust, SANDRA S$ NAM TR, a
trust.

Mf

if

NOTICE OF SETTLEMENT

 
10

tl

12

i3

14

15

i?

18

19

20

21

22

24

25

26

27

28

 

 

Case 4:20-cv-01798-KAW Document 12 Filed 08/07/20 Page 2 of 2

The parties are awaiting final execution and signing of the settlement paperwork.

mm Balun

 

Joseph Bakhos, Esq.
Attorney for Plaintiff

NOTICE OF SETTLEMENT

 
